65 N.Y.2d 853 (1985)
Lefkothea Christou, Appellant,
v.
George Christou, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Decided July 5, 1985.
Wilfred E. Hoffmann for appellant.
Eric M. Alderman for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for the reasons stated in the memorandum of the Appellate Division (109 AD2d 1058).